DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 112(b): Applicant has amended claims 11, 15, 19 and the claim rejections are withdrawn.

Claim Objections: Examiner has considered Applicant’s arguments regarding the objections for claim 8 and withdraws the claim objections.

Rejections under 35 USC 103
Applicant’s Argument: Applicant argues that Baba teaches synchronizing messages but makes no reference to packets. The messages is shown as containing an indication of a sum of money. Messages are synchronized across a network. Replacing Baba with a packet-based synchronization is not obvious as the messages in Baba are generated in the application layer and are vastly different from packets. 
Examiner’s Response: Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive. Baba teaches broadly a synchronization of messages between network devices which supports the broad recitation of the invention in claim 1. The messages are generated but are eventually transferred over a network meaning they have a physical component much like packets. Examiner considers it an obvious modification to specify the messages are data packets exchanged between TCP modules as in the modification with Chen as the use of data packets and TCP modules between routing boards is conventional and widely-used. Thus there is reasonable expectation of success in specifying the messages being data packets and the modules incorporating TCP since in claim 1 the use of these specific elements would not alter the intended outcome of the invention in Baba. Further, Applicant’s remarks regarding messages generated in the application layer and buffers being part of the application do not sufficiently distinguish the claimed invention from the prior art reference as the generation of messages at a computer device can be performed in various ways across various layers including using TCP protocols as described above which is a known technique that is common in the prior art. 

Applicant’s Argument: Applicant argues that Osaki in rejecting claim 11 teaches sequence numbers related to blocks of data and is related to storage subsystems where the packets are stored and not acknowledged data packets 
Examiner’s Response: Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive. Baba in view of Chen teaches acknowledging based on sequence numbers and indicating sequence numbers between primary and active boards. Osaki is used to show a similar method as claimed where blocks of data which may be any types of data are stored across disparate standby elements and there is synchronization of the sequence numbers for this data as in the algorithm of claim 11 for indicating sequence numbers for data missing at active and standby devices. Examiner asserts this algorithm can be used with different types of data that have sequence numbers such as data packets thus the combination would have a reasonable expectation of success as Osaki teaches a generic form of an algorithm for synchronizing which data blocks are stored at disparate devices by performing similar steps as claimed. It would have been obvious without altering the intended outcome of Baba in view of Chen as the algorithm in Osaki can be applied to various forms of data including TCP packets marked by sequence numbers without destroying the original invention of Baba-Chen. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10771315 (‘315). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of Instant Application
	Claims 1 of ‘315
A system comprising: a first network element (NE) having circuitry for executing computer instructions that comprise a first copy of a primary application and having a first transmission control protocol (TCP) module; a second NE having circuitry for executing computer instructions that comprise a second copy of the primary application and having a second TCP module; and a third NE having circuitry for executing computer instructions that comprise a third copy of the primary application and having a third TCP module; where the first NE acts as an active NE, the second NE and the third NE act as standby NEs of the first NE; where the first NE is communicably coupled to the second NE and the third NE, and where the first TCP module, the second TCP module and the third TCP module synchronize packet traffic with one another.
A system includes a primary board having circuitry for executing a primary application and a TCP module, a secondary board having circuitry for executing a secondary copy of the primary application and a secondary TCP module, a third board having circuitry for executing a third copy of the primary application and a third TCP module, and a line card coupled to all the boards, wherein the primary board, secondary board and third board are coupled in parallel to transfer data and acknowledgments among the primary board, secondary board and third board via the respective TCP modules of the primary board, secondary board and third board, and wherein the boards are reconfigurable to communicate with the line card regardless of the failure of one or two of the boards.

 

Claim 8 is rejected based on claim 1 of ‘315.
Claim 2-7, 9-11 of the instant application is rejected based claims 2-7, 9-11, respectively, of ‘315.
Claim 12-15 and claim 16-19 both rejected based on claims 17-20 of ‘315.

Claim 1-2, 12-14, 16-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10735248 (‘248) in view of Chen et al. (“Chen”) (US 20080159325 A1).
Claim 1 of Instant Application
Claim 1 of ‘248
A system comprising: a first network element (NE) having circuitry for executing computer instructions that comprise a first copy of a primary application and having a first transmission control protocol (TCP) module; a second NE having circuitry for executing computer instructions that comprise a second copy of the primary application and having a second TCP module; and a third NE having circuitry for executing computer instructions that comprise a third copy of the primary application and having a third TCP module; where the first NE acts as an active NE, the second NE and the third NE act as standby NEs of the first NE; where the first NE is communicably coupled to the second NE and the third NE, and where the first TCP module, the second TCP module and the third TCP module synchronize packet traffic with one another.
A computer-implemented method of routing protection comprising: receiving, by one or more processors of an active network element from a remote peer device, a plurality of data packets; based on a size of the plurality of data packets and a predetermined threshold, sending, by the one or more processors of the active network element to a plurality of standby network elements, a multicast data packet comprising combined data of the plurality of data packets; receiving, by the one or more processors of the active network element from at least one of the standby network elements, an acknowledgment of receipt of the multicast data packet; and in response to the receipt of the acknowledgment, sending, by the one or more processors of the active network element to the remote peer device, an acknowledgment of receipt of the plurality of data packets.


Claim 1 of ‘248 teaches backup routers but does not teach TCP Applications, however Chen teaches a transmission control protocol (TCP) module [Figure 1 shows active board ¶0026 with application and TCP module and secondary board with TCP module].
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify ‘248 to include TCP modules on the different elements. ‘248 teaches backup elements but does not specify TCP applications. Chen teaches TCP applications are used for BGP and setting up connections with peer routers ¶0003.
Regarding claim 2, Claim 1 of ‘248 teaches receiving but does not teach receive buffers and line cards.
Chen teaches wherein each TCP module includes a receive buffer and a transmit buffer and wherein the network connection comprises a line card coupled to a network [Chen ¶0077 and ¶0067 wherein input and output buffers are used, ¶0046 line cards used to send to other routers].
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify ‘248 to include line cards and buffers. ‘248 teaches backup elements but does not specify line cards for exchanging data Chen teaches line cards to store, receive and transmit data ¶0006-10.
Claim 12-14 rejected based on claim 1 of ‘248 in view of Chen, see rationale for rejection based on claim 1. Claims 16-18 rejected based on claim 1 of ‘248 in view of Chen see rationale for rejection based on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 12-19 rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (“Baba”) (US 20090240974 A1) in view of Chen et al. (“Chen”) (US 20080159325 A1).

Regarding claim 1, Baba teaches:
A system comprising: a first network element (NE) having circuitry for executing computer instructions that comprise a first copy of a primary application and having a first message transmission module [Figure 2 shows systems connected together via network including active system 10 with control units 110, 119 considered application; communication module being the buffers and control unit 111, 112 for exchanging messages which may be considered broadly as packets];
a second NE having circuitry for executing computer instructions that comprise a second copy of the primary application and having a second message transmission module [Figure 2 shows systems connected together via network including standby system 1 with copy of same units as on active and application];
a third NE having circuitry for executing computer instructions that comprise a third copy of the primary application and having a third message transmission module [Figure 2 shows systems connected together via network including standby system 2 with copy of same units as on active]
wherein the first NE acts as an active NE [Figure 2 first system is active system see 10], the second NE and third NE act as a standby NE of the first NE [Figure 2 standby unit 1 and 2 both standby units of active system]; where the first NE is communicably coupled to the second NE and the third NE [See Figure 2 all connected, further Figure 3 and Figure 4 all active and standby elements are connected ¶0063-64, 0071, and see Figure 13-14 which inherit steps from Figure 4 as in 0110-111], and where the first message transmission module, the second message transmission module, and the third message transmission module synchronize traffic with one another [Figure 4, ¶0064 and ¶0071-73, T102 and T104, T105, standby systems and active system communicates to synchronize the traffic and fix message via multicast communication using buffers 111, 211, etc., and see Figure 13-14 which inherit steps from Figure 4 as in ¶0110-111, and this uses buffers that comprise the messages modules see Figure 2, further ¶0055-59 where buffers handle messages].
Baba teaches synchronizing messages between systems and communication modules comprising the buffers 111, 112 but does not expressly teach these message adhere to TCP with corresponding packet attributes making them TCP modules however Chen teaches modules in active and standby element for synchronizing packet traffic according to TCP thus being transmission control protocol (TCP) module [Figure 1 shows active board ¶0026 with application and TCP module and secondary board with same modules for synchronizing messages according to TCP ¶0050-55]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of each element in Baba such that they specifically implements methods according to transmission control protocol. Baba clearly teaches synchronizing messages between computers over a network using information such as message ID and address information and it would have been obvious to modify this synchronization to use TCP which is a known technique for keeping track of multiple packets using header information and is routinely used in network application, as shown in Chen who teaches use of TCP in this way allows for reliable TCP high availability that reduces consumption of IPC bandwidth ¶0008.

Regarding claim 2, Baba-Chen teaches:
The system of claim 1, where the first TCP module includes a receive buffer and a transmit buffer [Baba Figure 2 message transmission module includes 111, 112 with buffers in each system, being TCP module as modified by Chen see rationale as in claim 1].

Regarding claim 12, Baba teaches:
A computer implemented method comprising:
Receiving incoming messages from a peer at a packet module in a first network element (NE), a second packet module in a second NE and a third packet module in a third NE [[Figure 2 shows systems connected together via network including active system 10 with control units 110 with application 119 considered application and communication module being 111, 112, and two standby units being second NE and third NE, receiving from client, i.e. a peer according to definition in Applicant specification ¶0098, see Figure 4, message received in T101 ¶0063-64 at all active and standby], where the first NE acts as an active NE [Figure 2 first system is active system see 10] and the second NE and third NE act as a standby NE [Figure 2 standby unit 1 and 2 both standby units of active system]; the first NE is computably coupled to the second NE and the third NE [See Figure 2 all connected, further Figure 3 and Figure 4 all active and standby elements are connected ¶0063-64, ¶0071], the first packet module, the second packet module, and the third packet module synchronize traffic with one another [Figure 4, ¶0064 and ¶0071-73, T102 and T104, T105, standby systems and active system communicates to synchronize the traffic and fix message via multicast communication using module being 111, 112, buffers being the communication modules in each system];
Providing messages to a first copy of an application on the first NE, a second copy of the application on the second NE, and a third copy of the application on the third NE [Figure 2, buffers comprising the modules in each provide data in buffers to the application which is 119 in 110, see ¶0055-56, Figure 2, each control unit 110 executes a processing request contained in received message thus providing data to the software see further ¶0103, see further Figure 4 ¶0073-76 steps T104 T105 data provided to each standby board].
Baba teaches synchronizing messages between systems and communication modules comprising the buffers 111, 112 but does not expressly teach these message adhere to TCP with corresponding packet attributes making them TCP modules however Chen teaches modules in active and standby element for synchronizing packets according to TCP thus being transmission control protocol (TCP) module [[Figure 1 shows active board ¶0026 with application and TCP module and secondary board with same modules for synchronizing messages according to TCP ¶0050]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of each element in Baba such that they specifically implements methods according to transmission control protocol. Baba clearly teaches synchronizing messages between computers over a network using information such as message ID and address information and it would have been obvious to modify this synchronization to use TCP which is a known technique for keeping track of multiple packets using header information and is routinely used in network applications, as shown in Chen who teaches use of TCP in this way allows for reliable TCP high availability that reduces consumption of IPC bandwidth ¶0008.

Regarding claim 13, Baba-Chen teaches:
The computer implemented method of claim 12, where each of the first NE, the second NE and the third NE acknowledges receipt of the data packets via the TCP modules via a parallel connection [Baba Figure 4 ¶0063-73, standby communicates with active via parallel connections for sending responses to acknowledge packets received and synchronization states, these being TCP modules as modified by Chen see rationale as in claim 12, and see Baba ¶0110-118 which modifies Figure 4 in Figure 14, but there is still explicit acknowledgements T102 S225].

Regarding claim 14, Baba-Chen teaches:
The computer implemented method of claim 12, where the second NE explicitly acknowledges receipt of the data packets via the second TCP module via a parallel connection to the first NE [Figure 4 of Baba, T102 ¶0071-73 explicit response, also in T105 ¶0076-77, and see ¶0110-118 which modifies Figure 4 in Figure 14, but there is still explicit acknowledgements T102 S225 to the active device], and where the first NE acknowledges receipt to a peer [Baba Figure 4 T103 ¶0072-77, and see ¶0110-119 which modifies Figure 4 in Figure 14, but there is still explicit acknowledgements to peer i.e. client T132].

Regarding claim 15, Baba-Chen teaches:
The computer implemented method of claim 12 where the second NE implicitly acknowledges receipt of the data packets via the second TCP module via a parallel connection to the first NE [Figure 4 T102, T104-T105, ¶0063-64, ¶0071-79, standby elements “implicitly” acknowledge receipt in sending the state response with ID numbers of packets], and where the active network element acknowledges receipt to a line card [Figure 4, active system sends ACK to source i.e. line card as this is not defined, ¶0063-64, ¶0071-79 T103]
Baba teaches acknowledging packets but does not teach an implicit ACK that is a request for missing data however Chen teaches implicitly acknowledges receipt of the data via the second TCP module via a parallel connection to the first NE by requesting missing data from the first NE [Chen Figure 4 ¶0050-53 implicit ACK used, and ¶0153 implicit ACK can request missing data].
Baba teaches acknowledging but does not teach that this is conditional on no requests being received after a timer however Chen continues to teach and where the active network element acknowledges receipt to the line card when no requests are received after a timer expires [Chen ¶0147-153 implicit ACK is no request after a timer].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acknowledge process of Baba by using the implicit method as in Chen. Baba teaches confirming receipt of multicast packets as in Figure 4 and it would have been obvious to modify the acknowledgement procedure as this speeds up the synchronization between primary and secondary devices see ¶0031-32 and ¶0069-71.

Regarding claim 16, Baba teaches A non-transitory memory comprising instructions for performing a method [Figure 1] comprising: 
receiving incoming messages from a peer at a message transmission module in a first network element (NE), a second message transmission module in a second NE and a third message transmission module in a third NE [[Figure 2 shows systems connected together via network including active system 10 with control units considered application and communication, and two standby units being second NE and third NE, receiving from client, i.e. a peer according to definition in Applicant specification ¶0098, see Figure 4, message received in T101 ¶0063-64 at all active and standby, and see Figure 13-14 which inherits steps of Figure 4 see ¶0110-114, wherein packet modules comprise the buffers in each system as in Figure 2], where the first NE acts as an active NE [Figure 2 first system is active system see 10] and the second NE and the third NE act as standby NE [Figure 2 standby unit 1 and 2 both standby units of active system], the first NE is computably coupled to the second NE and the third NE [See Figure 2 all connected, further Figure 3 and Figure 4 all active and standby elements are connected ¶0063-64, ¶0071], where the first packet module, the second packet module and the third packet module synchronize traffic with one another [Figure 4, ¶0064 and ¶0071-73, T102 and T104, T105, standby systems and active system communicates to synchronize the traffic and fix message via multicast communication using buffers in each system Figure 2, Figure 4]; providing data to a first copy of an application on the first NE, a second copy of the application on the second NE and a third application on the third NE [Figure 2, buffers 111, 112 comprising the communication modules in each provide data in buffers to the application which is 119 in 110, see ¶0055-56, Figure 2, each control unit 110 executes a processing request contained in received message thus providing data to the software see further ¶0103; see further Figure 4 ¶0073-76 steps T104 T105 data provided to each standby board]].
Baba teaches synchronizing messages between systems but does not expressly teach these message adhere to TCP with corresponding packet attributes however Chen teaches modules in active and standby element for synchronizing packets according to TCP thus being transmission control protocol (TCP) module [[Figure 1 shows active board ¶0026 with application and TCP module and secondary board with same modules for synchronizing messages according to TCP ¶0050]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of each element in Baba such that they specifically implements methods according to transmission control protocol. Baba clearly teaches synchronizing packets using packet information and it would have been obvious to modify this synchronization to use TCP which is a known technique for keeping track of multiple packets using header information as in Chen who teaches use of TCP in this way allows for reliable TCP high availability that reduces consumption of IPC bandwidth ¶0008.

Regarding claim 17, Baba-Chen teaches:
The non-transitory memory of claim 16, where each of the first NE, the second NE and the third NE acknowledges receipt of the data via the TCP modules via a parallel connection [Baba Figure 4 ¶0063-73, standby communicates with active via parallel connections for sending responses to acknowledge packets receives and synchronization states, these being TCP modules as modified by Chen see rationale as in claim 12, and see Baba ¶0110-118 which modifies Figure 4 in Figure 14, but there is still explicit acknowledgements T102 S225].

Regarding claim 18, Baba-Chen teaches:
The non-transitory memory of claim 16, where the second NE explicitly acknowledges receipt of the data via the second TCP module via a parallel connection to the first NE [Figure 4 of Baba, T102 ¶0071-73 explicit response, also in T105 ¶0076-77, and see Baba ¶0110-118 which modifies Figure 4 in Figure 14, but there is still explicit acknowledgements T102 S225 to the active device], and where the first NE acknowledges receipt to a peer [Baba Figure 4 T103 ¶0072-77, and see ¶0110-119 which modifies Figure 4 in Figure 14, but there is still explicit acknowledgements to peer i.e. client T132].

Regarding claim 19, Baba-Chen teaches:
The non-transitory memory of claim 16, where the second NE a implicitly acknowledges receipt of the data via the second TCP module via a parallel connection to the first NE [Baba Figure 4 T102, T104-T105, ¶0063-64, ¶0071-79, standby elements “implicitly” acknowledge receipt in sending the state response with ID numbers of packets, and Figure 14 ¶0110-118 which modifies Figure 4 but there is still an ACK as in T102] and where the active network element acknowledges receipt to a line card [Baba Figure 4, active system sends ACK to source i.e. line card as this is not defined, ¶0063-64, ¶0071-79 T103]
Baba teaches acknowledging packets but does not teach an implicit ACK that is a request for missing data however Chen teaches implicitly acknowledges receipt of the data via the second TCP module via a parallel connection to the first NE by requesting missing data from the first NE [Chen Figure 4 ¶0050-53 implicit ACK used, and ¶0153 implicit ACK can request missing data].
Baba teaches acknowledging but does not teach that this is conditional on no requests being received after a timer however Chen continues to teach and where the active network element acknowledges receipt to the line card when no requests are received after a timer expires [Chen ¶0147-153 implicit ACK is no request after a timer].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acknowledge process of Baba by using the implicit method as in Chen. Baba teaches confirming receipt of multicast packets as in Figure 4 and it would have been obvious to modify the acknowledgement procedure as this speeds up the synchronization between primary and secondary devices see ¶0031-32 and ¶0069-71.

Claim 3-7, 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (“Baba”) (US 20090240974 A1) in view of Chen et al. (“Chen”) (US 20080159325 A1) and Bharrat (US 20110153834 A1).

Regarding claim 3, Baba-Chen teaches:
The system of claim 2 wherein the first TCP module is configured to send data packets and acknowledgment packets and a field providing an ID number [Baba Figure 2-4 buffers in packets shown in Figure 4 ¶0063-79, for sending and receiving packets and ACK i.e. response to receiving packets to the client device, with packet ID, being TCP application as modified by Chen see claim 1, see Baba Figure 14 ¶0110-118 which modifies Figure 4 and inherits steps from Figure 4, but still shows that ACK is sent using the modules in active system back to the client device]
Baba teaches sending data and acknowledgements but does not teach a packet that identifies sequence number.
Chen teaches a field providing a sequence number [¶0108-110, data sent from active to standby includes sequence number of last byte].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the packets in Baba specify a sequence number. Baba teaches a packet ID for determining packet order and missing packets and it would have been obvious to modify Baba to include sequence numbers in the packet as in accordance with TCP taught in Chen as this is a conventional technique known in the art as part of the TCP standard in which sequence numbers are added to specify the last byte of data delivered before holding off as in ¶0109. 
Baba-Chen teaches sending data and acknowledgements but does not teach a packet that identifies sequence number.
Bharrat teaches a network device sending a packet wherein the device encapsulates the data and acknowledgments into packets that include a field identifying the packet as a data packet or an acknowledgment packet and a field providing a sequence number [Figure 1 shows local server and ¶0042 teaches TCP packet encapsulation with a field indicating a sequence number of included data, indicating a data packet, and an ACK number field indicating a sequence and an ACK packet].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the packets in Baba-Chen which are already used for data and sequence indication to have the format in Bharrat. Baba teaches packets for data and acknowledgement but does not teach a field identifying the packet as data or acknowledgment however this is a conventional technique of TCP. It would have been obvious to modify the packets of Baba-Chen to include this field as Baba is capable of sending both types of packets and this ensures consistency as in ¶0042 of Bharrat, and this would have been an obvious combination of prior art elements according to known techniques in the art as this is a common TCP header format ¶0042 of Bharrat.

Regarding claim 4, Baba-Chen-Bharrat teaches:
The system of claim 3 wherein the sequence number of a data packet identifies a last byte of data transferred in the data packet or acknowledged as received in an acknowledgment packet [Chen ¶0108-110, sequence number indicates the last byte transferred see rationale for combination as in claim 3].

Regarding claim 5, Baba-Chen-Bharrat teaches:
The system of claim 4 wherein the first NE is configured to aggregate multiple data packets and multicast such aggregated multiple data packets to the second NE and the third NE [Baba Figure 14 S127 and ¶0114-115, S126-128, T131 which inherits steps of Figure 4 as in ¶0110 teaches an embodiment in which messages to send to the standby is plural, thus these are made into aggregated data messages multicast to multiple standby elements T131, including two messages, wherein this is the modification to Figure 4 as mentioned above but still inherits the synchronization steps of Figure 4].

Regarding claim 6, Baba-Chen-Bharrat teaches:
The system of claim 5 wherein the multicast of aggregated multiple data packets comprises multicasting received data packets responsive to a trigger event [Baba ¶0114, Figure 14, messages including C4 and message D multicast to standby devices in response to trigger being these packets being received from the active network element “application” i.e. application running on processor 119 that generates the messages and this is received from the application that generates at the sending buffer 112 see evidence ¶0073, ¶0117 and Figure 2 where this buffer receives messages to transmit from application].

Regarding claim 7, Baba-Chen -Bharrat teaches:
The system of claim 6 wherein the trigger event comprises one or more of a timeout, a window size being reached, and a transmit data packet being received from the first copy of the primary application [Baba ¶0114, Figure 14, messages including C4 and message D multicast to standby devices in response to trigger being these packets being received from the active network element “application” i.e. application running on processor 119 that generates the messages and this is received from the application that generates at the sending buffer 112 see evidence ¶0073, ¶0117 and Figure 2 where this buffer receives messages to transmit from application].

Regarding claim 9, Baba-Chen -Bharrat teaches:
The system of claim 5 wherein the active network element transmit buffer is configured to store aggregated multiple data packets generated by the primary application to be transmitted [[Baba ¶0114, Figure 14, messages including C4 and message D multicast to standby devices in response to trigger being these packets being received from the active network element “application” i.e. application running on processor 119 that generates the messages and this is received from the application that generates at the sending buffer 112 see evidence ¶0073, ¶0117 and Figure 2 where this buffer receives messages to transmit from application thus stores these messages].
Baba teaches the transmit buffer but does not expressly teach multiple packets in the receive buffer although it teaches storing messages in the receive buffer, however Chen teaches the active network element receive buffer is configured to store aggregated multiple data packets received from the peer [¶0063-67, Chen teaches active board storing aggregated data i.e. packets in an incoming stream from the peer i.e. via LC ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the buffers store aggregated packets from a peer in Baba-Chen. Baba clearly teaches ¶0055 the buffers 111, 112 storing a message input from a peer Figure 2, and it would have been obvious to modify this buffer to store multiple packets as in Chen in order that synchronization between boards are sped up ¶0069 and allows for reliable TCP high availability ¶0008.

Regarding claim 10, Baba-Chen-Bharrat teaches:
The system of claim 3, where the second NE and the third NE are configured to receive multiple data packets from the first NE and provide a single aggregated acknowledgment [Baba ¶0114-118, Figure 14 S127 aggregated data packets sent to multiple standby elements, each returns a response packet considered acknowledgment].
Baba teaches a single acknowledge but does not specify a sequence number however Chen teaches a single acknowledgement having a sequence number corresponding to the sequence number of the last data packet received. 
Chen teaches provide a single aggregated acknowledgment having a sequence number corresponding to the sequence number of the last data packet received [Chen ¶0076-82 data acknowledged using acknowledgement message from standby to active, wherein i-ACK comprises sequence number ¶0153 of last data sent to standby].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify aggregated acknowledgment includes the sequence number in Chen. Baba teaches methods to identify the sent packet in question but does not specify a sequence however the use of a sequence number is a known technique in implementations of TCP thus it would have been obvious to modify Baba to use this technique of TCP as in Chen who teaches this implies that all data before this sequence number has been received ¶0153 and speeds up synchronization ¶0069. 

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (“Baba”) (US 20090240974 A1) in view of Chen et al. (“Chen”) (US 20080159325 Al) and Osaki (US 20050198453 A1).

Regarding claim 11, Baba-Chen teaches:
The system of claim 1, where the second NE becomes a new active NE in response to failure of the first NE [¶0124-125 standby element becomes new active element when active element fails], and where the new active NE is configured to: receive an indication for most recent acknowledged data packets from the third NE [¶0126-139, after failover, standby system becomes active and determines non-received messages in other standby systems, thus determining most recent acknowledged data packets by specifying packets that have not been received.
Baba teaches failover procedure but does not teach minimum sequence number, however Examiner notes that the claim recites a single sequence number from one NE and then indicates a minimum of multiple sequence numbers, even though there is only one received sequence number.
Osaki teaches receive a sequence number for most recent acknowledged data packets from the third NE [Figure 4, ¶0026 standby system determines, determine last sequence number of a third NE being most recent acknowledged packet] send a minimum sequence number among the received sequence numbers to the third NE [¶0026, search for smallest last sequence number, smallest number reported to every NE].
Baba teaches sending the missing data to the secondary systems but does not teach corresponding to sequence numbers however Osaki teaches receive data corresponding to sequence numbers between the minimum sequence number and the sequence number from the third NE; and send the received data to the third NE [Figure 8 shows secondary subsystem having received packets #2 and #3 at 804, being packets between sequence numbers 2-5, above minimum #1, and forwarding these to subsystems downstream comprising second / third NE according to setup in Figure 2-3 step 304, ¶0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the steps of reporting a minimum sequence and sending received data corresponding to minimum sequence as in Osaki. Baba teaches reconfiguring and synchronizing when a failure occurs and it would have been obvious to modify Baba to synchronize minimum last sequence numbers and forward data between last sequence and highest sequence as in Osaki to minimize size of data transactions and completion time ¶0006.  

Examiner’s Note
	Examiner recommends specifying that all of the active and standby boards simultaneously receive incoming packets sent from a peer device, and further that the active board generates outgoing data packets, sends and synchronizes this outgoing packet with each standby element and receiving an acknowledgement, and then sending the outgoing packet to the peer device. The independent claims do not clearly recite that the synchronized data is data that is outgoing from the active board. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al. US 20110038255 A1 – Figure 1, ¶0021, ¶0045-46.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY L VOGEL/Primary Examiner, Art Unit 2478